Citation Nr: 1011046	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-06 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a left wrist 
disorder.

5.  Entitlement to service connection for degenerative disc 
disease.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for coronary artery 
disease (CAD).

9.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

10.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

11.  Entitlement to service connection for kidney stones.

12.  Entitlement to service connection for erectile 
dysfunction (ED).

13.  Entitlement to service connection for skin lesions.

14.  Entitlement to service connection for gynecomastia.

15.  Entitlement to service connection for a seizure 
disorder.

16.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

17.  Entitlement to service connection for cerebral vascular 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran testified at a Board 
hearing, held by the undersigned, in September 2009.  A copy 
of the transcript has been associated with the record.

The issues of entitlement to service connection for a left 
wrist disorder, degenerative disc disease, hearing loss, 
tinnitus, CAD, a seizure disorder, PTSD, and cerebral 
vascular disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During a September 2009 Board hearing, the Veteran 
indicated that he wished to withdraw his appeal of the 
denials of service connection for hypertension and 
hyperlipidemia.

2.  A bilateral foot disorder did not have its onset in or is 
otherwise attributable to service.

3.  GERD was not manifest during service, was not manifest 
within one year of separation, and the current diagnosis of 
GERD is not attributable to service.

4.  IBS did not have its onset in or is otherwise 
attributable to service.  

5.  Kidney stones did not have their onset in or are 
otherwise attributable to service, to include as a result of 
exposure to herbicides.  

6.  ED did not have its onset in or is otherwise attributable 
to service.  

7.  Skin lesions did not have their onset in or are otherwise 
attributable to service.  

8.  Gynecomastia did not have its onset in or is otherwise 
attributable to service, to include as a result of exposure 
to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's 
substantive appeals on the issues of entitlement to a service 
connection for hypertension and hyperlipidemia have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2009).

2.  A bilateral foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  GERD was not incurred in or aggravated by service and may 
not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  IBS was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

5.  Kidney stones were not incurred in or aggravated by 
active service, to include as a result of exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6)(iii), 3.309(c) 
(2009).

6.  ED was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

7.  Skin lesions were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2009).

8.  Gynecomastia was not incurred in or aggravated by active 
service, to include as a result of exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307(a)(6)(iii), 3.309(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
December 2006, prior to the initial adjudication of his 
claims, informed the Veteran of the information necessary to 
substantiate his claims for service connection.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The December 2006 notice letter also 
included information with regard to the assignment of a 
disability rating and effective date.  See Dingess/Hartman.

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  During the Veteran's September 2009 Board 
hearing, he identified several private providers who have 
treated him for various disorders for which he has claimed 
entitlement to service connection.  The Veteran is advised 
that, should he wish for VA to obtain any private medical 
records, he is required to submit appropriate medical release 
forms.  Or, the Veteran may obtain these records and submit 
them to VA.  To that end, the Board notes that the Veteran is 
also responsible for assisting VA in obtaining private 
medical information relating to his claim.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty 
to assist is not always a one-way street, or a blind alley, 
and that the Veteran must be prepared to cooperate with the 
VA's efforts to provide an adequate medical examination and 
submit all the medical evidence supporting his claims.).  The 
Board further notes that the Veteran's case was held open for 
a period of 30 days in order for the Veteran to submit 
additional evidence.  However, no additional evidence has 
been received.  As such, the Board concludes that the duty to 
assist with regard to obtaining private medical records has 
been satisfied.

The Board further notes that the Veteran's record contains a 
statement from the Veteran, received October 4, 2006, in 
which he stated that he was in receipt of disability benefits 
from the Social Security Administration (SSA).  However, 
although the SSA decision has been associated with the 
Veteran's record, the claims file does not contain an SSA 
Disability Determination.  Further, it does not appear that 
the supporting evidence relied upon by the SSA is located in 
the claims file.  Generally, VA has a statutory duty to 
obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  The Court has held that VA has a duty 
to acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  

However, the Federal Circuit recently held that the Board is 
not required to assist a claimant in obtaining identified 
records "if no reasonable possibility exists that such 
assistant would aid in substantiating the claim.  Instead, 
the Federal Circuit held that Congress only obligated the 
Board to obtain "relevant records."  Not all SSA records 
are relevant.  According to the Federal Circuit: 

The legal standard for relevance requires VA to examine 
the information it has related to medical records and if 
there exists a reasonable possibility that the records 
could help the Veteran substantiate his claim for 
benefits, the duty to assist requires VA to obtain the 
records.  When a [sic] SSA decision pertains to a 
completely unrelated medical condition, and the Veteran 
makes no specific allegations that would give rise to a 
reasonable belief that his medical records may 
nonetheless pertain to the injury for which the Veteran 
seeks benefits, relevance is not established.

See Golz v. Shinseki, 590 F.3d 1317 (2010).

In this case, the June 2005 SSA decision of record clearly 
stated that it was determined that the Veteran had the 
following medically-determinable severe impairments: 
cardiovascular problems, CAD, degenerative joint disease, 
high blood pressure, and partial complex seizures.  As such, 
it is unlikely that SSA records would contain additional, 
substantive evidence with regard to the following claims on 
appeal:  a bilateral foot disorder, hearing loss, tinnitus, 
GERD, IBS, kidney stones, ED, skin lesions, or gynecomastia.  
The Board notes that, although hypertension was listed by the 
SSA, the Veteran has withdrawn his appeal with regard to that 
issue.  Therefore, with regard to these issues, SSA records 
are not required prior to adjudication.  See also Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Regarding the Veteran's claims for service connection, the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board has therefore 
considered whether a VA medical examination or examinations 
should be obtained prior to the adjudication of the Veteran's 
claims.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  In this case, the Board finds that a VA examination 
is not necessary to determine whether any claimed disorders 
are related to his period of honorable service, as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  Under McLendon, 
VA must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, as explained below, there is no competent medical 
evidence of a current diagnosis for IBS or skin lesions, or 
indication of a medical nexus between a kidney stones, ED, 
GERD, a bilateral foot disorder, or gynecomastia, and his 
period of service.  In light of these findings, the second 
and third prongs of McLendon have not been met.  A medical 
nexus opinion, under the circumstances presented in this 
case, is not warranted, as there is no competent evidence 
that any of the Veteran's claimed disorders are related to 
his period of active service.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




	(CONTINUED ON NEXT PAGE)

II.  Withdrawn Issues

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  See 38 
C.F.R. § 20.204(b) (2009).

The record reflects that the Veteran perfected an appeal of a 
March 2007 rating decision that denied, in part, entitlement 
to service connection for hypertension and hyperlipidemia.  
Thereafter, the Veteran testified before the undersigned in 
September 2009, at which time the Veteran indicated that he 
wished to withdraw his appeal of the denials of these claims.  
The Board finds that the Veteran's testimony, on record 
during a Board hearing and associated with the claims file, 
qualifies as a valid withdrawal of the issues of service 
connection for hypertension and hyperlipidemia.  See 38 
C.F.R. § 20.204 (2009).

In light of the Veteran's withdrawal of his appeals with 
respect to these two issues, there remains no allegation of 
error of fact or law for appellate consideration. 
Accordingly, these matters will be dismissed.

III.  Service Connection

In this case, the Veteran claimed that he suffers from IBS, 
kidney stones, ED, skin lesions, and gynecomastia.  The 
Veteran has attributed each of these disorders to his period 
of service.  In the case of kidney stones and gynecomastia, 
he has testified that these disorders may also be the result 
of exposure to herbicides during his period of service in 
Vietnam.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
peptic ulcer disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Regarding the Veteran's claim for entitlement to service 
connection for IBS, the Board notes that the record does not 
contain evidence that the Veteran was a prisoner of war 
(POW).  As such, he is not entitled to a presumptive period 
as per 38 C.F.R. § 3.309(2)(i) (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

Regarding the claims for service connection for kidney stones 
and gynecomastia, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).  Note 2 to 38 C.F.R. § 
3.309(e) states that the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996); but 
see, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding 
that the Veteran was not precluded under the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act from 
establishing service connection with proof of direct actual 
causation).

The Board notes that Section 2 of the Agent Orange Act of 
1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 
U.S.C.A. §§ 1116(b) and (c), provides that whenever the 
Secretary determines, based on sound medical and scientific 
evidence, that a positive association (i.e., the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association) exists between 
exposure of humans to an herbicide agent and a disease, the 
Secretary will publish regulations establishing presumptive 
service connection for that disease.  If the Secretary 
determines that a presumption of service connection is not 
warranted, he is to publish a notice of that determination, 
including an explanation of the scientific basis for that 
determination.  The Secretary's determination must be based 
on consideration of reports of the National Academy of 
Sciences (NAS) and all other sound medical and scientific 
information and analysis available to the Secretary.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  These include hepatobiliary 
cancers, nasal/nasopharyngeal cancer, bone cancer, female 
reproductive cancers, breast cancer, renal cancer, testicular 
cancer, leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

In this case, the Veteran has demonstrated that he was 
stationed in the Republic of Vietnam during his period of 
active service. Therefore, exposure to herbicide agents is 
conceded.  However, neither disability for which the Veteran 
has claimed a relationship to herbicide exposure is listed as 
a presumptive disorder.  Therefore, service connection may 
not be established on this basis.  

Although the Veteran's current diagnoses are not among the 
presumptive disorders as per 38 C.F.R. § 3.309(e), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that an appellant is not precluded 
from establishing service connection with proof of actual, 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

With regard to the issues of service connection for IBS and 
skin lesions, there is no documented evidence of a diagnosis 
of these disabilities.  There is simply no current diagnosis 
of either.  Further, while it is true that the Veteran is 
competent to state that he experiences gastrointestinal 
symptoms and skin rashes, he is not competent to render the 
diagnosis that his gastrointestinal complaints are the result 
of IBS or that he has skin lesions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Therefore, without a current diagnosis of IBS or skin 
lesions, the Veteran lacks the evidence necessary to 
substantiate a claim for service connection for these 
disorders.  Hickson element 1 has not been met.

As to the remaining disabilities under appeal, the Board 
notes that the Veteran was diagnosed with disorders of the 
bilateral feet, GERD, kidney stones, ED, and gynecomastia.  
See Private treatment reports, July 2003, August 26, 2005; 
January 24, 2006; November 10, 2006; and September 2009.  
Thus, element (1) of Hickson has been satisfied for these 
claimed disorders, in that the Veteran has demonstrated that 
he has a current diagnosis for each.

Turning to Hickson element 2, , the Veteran's service 
treatment records are silent as to any complaints, diagnosis, 
or treatment for a bilateral foot disorder, GERD, IBS, kidney 
stones, ED, IBS, skin lesions, or gynecomastia.  The 
discharge examination was "Normal" with regard to the head, 
face, and scalp; G-U system; skin, lymphatics; and lungs and 
chest (including breasts).  See VA Standard Form 88, March 
25, 1972.  Evidence of an in-service injury or disease 
(Hickson element 2) is therefore not shown.

Recognition is given to the fact that a March 1972 treatment 
record noted the removal of a growth from the Veteran's right 
cheek.  However, during the Veteran's Board hearing, he 
testified that he did not have skin problems during his 
period of active duty.  See Transcript, p. 24.  Further, on 
separation in March 1972, his examination was "Normal" with 
his skin.  Nevertheless, even if it were found that the 
Veteran did have a single skin lesion in service, the fact 
remains that a current diagnosis is still missing.

For the sake of being thorough, the Board will now address 
Hickson element 3.  Post service, the record contains no 
objective evidence of sufficient probative weight that 
establishes an etiological nexus linking any claimed disorder 
directly to his military service.  There is simply no medical 
opinion that relates any of these claimed disorders to the 
Veteran's active service.

With regard to the issue of entitlement to service connection 
for a bilateral foot disorder, the Veteran testified during 
his Board hearing that he was diagnosed with flat feet at an 
early age, and that he made it clear during his entrance 
examination that he suffered from flat feet.  He further 
testified that he had current pain at the bottom of his feet, 
and a diagnosis of flat feet.  See Transcript, pp. 3-4.  In 
other words, the Veteran appears to be arguing that he had a 
preexisting disability of the feet (pes planus) that was 
permanently aggravated by service.  For the reasons set forth 
below, the Board finds to the contrary.  

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

To that end, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

The provisions of 38 C.F.R. § 3.304(b) were amended effective 
May 4, 2005 (See 70 Fed. Reg. 23029 (May 4, 2005)) and are 
now consistent with 38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

Here, because a bilateral foot disorder was not noted on 
enlistment, the presumption of soundness attaches.  Further, 
the record is silent for clear and unmistakable evidence to 
demonstrate that flat feet existed before acceptance and 
enrollment, and there is no evidence to show that any current 
bilateral foot disorder was aggravated by service.  See 38 
U.S.C.A. §§ 1111, 1137 (2009).  In April 1970, the Veteran 
checked "No" to "foot trouble."  Further, there is no 
mention of any foot disorder on separation in March 1972.  

Attention is given to a private treatment report, dated 
September 28, 2009, noting that the Veteran was diagnosed 
with plantar fasciitis and pes valgoplanus, bilaterally.  The 
provider was unable to state definitively as to whether 
either diagnosis was etiologically-related to the Veteran's 
period of active service.  It was noted that, due to the 
Veteran's reported, long-standing history of pes valgoplanus, 
this disorder was "certainly an aggravating factor causing 
his chronic plantar fasciitis."  However, on close scrutiny, 
the examiner did not opine that the Veteran's bilateral foot 
disorders preexisted active service, were aggravated as a 
result of active service, or were otherwise related to active 
service in any way.  

Indeed, the evidence of the record is clearly to the 
contrary.  Pes planus was not noted at service enlistment, 
service discharge, or at anytime during service.  Thus, even 
if were found that the Veteran's pes planus existed prior to 
service, which is not shown, the fact remains that there is 
simply no evidence of an increase in severity.

With regard to the Veteran's claim for entitlement to service 
connection for GERD, the Veteran testified, during his 
September 2009 Board hearing, that he has experienced gastric 
difficulty continuously since his period of active service.  
The Board notes that the Veteran can attest to factual 
matters of which he had first-hand knowledge, such as 
symptoms of GERD to include epigastric pain.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal 
Circuit held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

While the Veteran is competent to report gastrointestinal 
symptoms, he has not been shown to be competent to link any 
claimed disorder to his period of service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Moreover, the Board finds that the 
Veteran's lay statements are outweighed by the service and 
post-service treatment records (indicating a disorder that 
began years after service).  The Board finds it to be 
particularly significant the veteran first filed a claim for 
service connection for GERD in October 1996, over two decades 
after leaving service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  Further, 
when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of 
the statements, facial plausibility, consistency with other 
evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007).  He was evasive and 
shifted his eyes during his testimony.  He also appeared 
manipulative.    For example, he claimed that while stationed 
in Vietnam in November 1970, a guard had a gun pointed at his 
face when he awoke.  See Statement, January 2007.   However, 
the Veteran's period of in-country Vietnam service began in 
June 1971, several months later.  Coupled with the lack of 
evidence of complaints, treatment, or diagnosis of GERD, the 
undersigned does not find the Veteran to be a credible 
historian with respect to his 20 year history of 
gastrointestinal problems.  

In addition to the foregoing, the Board wishes to draw 
attention to testimony that lends support to adverse findings 
in this appeal.  First, he testified that he did not have 
problems with kidney stones during his period of active 
service.  He also testified that he has not been told by a 
doctor that his kidney stones are related to herbicide 
exposure.  See Transcript, pp. 22-23.  Regarding his claim 
for ED, he testified that he has not received any opinion 
regarding the etiology of this disorder.  See Transcript, p. 
23.  As to treatment for skin lesions, he testified that he 
"saw a doctor in the VA and he removed a few of them."  
When asked if he had any skin problems on active duty, he 
replied, "No."  See Transcript, p. 24.  The Veteran's 
representative attributed gynecomastia to an "unknown 
etiology," however the Veteran attributed this disorder to 
exposure to herbicides.  See Transcript, p. 25.  Finally, as 
to the Veteran's claim for service connection for a bilateral 
foot disorder, he testified that he had only received 
treatment for this condition since 2003.  See Transcript, p. 
7.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed bilateral foot disorders, GERD, 
kidney stones, or gynecomastia had their onset in service, or 
are etiologically related to service.  The record establishes 
that, approximately 34 years after separation, the Veteran 
claimed service connection for the conditions discussed 
herein.  This significant lapse of time is highly probative 
evidence against the Veteran's claim of a nexus between his 
claimed disorders and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post- service 
medical treatment may be considered in the analysis of a 
service connection claim).  Moreover, the Veteran's record 
does not contain medical evidence to demonstrate that he has 
a current diagnosis of IBS or skin lesions.  Therefore, the 
Veteran's claims for service connection for disorders of the 
bilateral feet, GERD, IBS, kidney stones, ED, skin lesions, 
and gynecomastia must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the Veteran's claims, and they must be denied.


ORDER

The appeals of the denial of service connection for 
hypertension and hyperlipidemia are dismissed.

Entitlement to service connection for a bilateral foot 
disorder is denied

Entitlement to service connection for GERD is denied

Entitlement to service connection for irritable bowel 
syndrome (IBS) is denied.

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for erectile dysfunction 
(ED) is denied.

Entitlement to service connection for skin lesions is denied.

Entitlement to service connection for gynecomastia is denied.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims, pursuant to the duty to assist, the 
issues of entitlement to service connection for a bilateral 
foot disorder, a left wrist disorder, degenerative disc 
disease, bilateral hearing loss, tinnitus, CAD, GERD, a 
seizure disorder, PTSD, and cerebral vascular disease must be 
remanded for further development.

As to the Veteran's claims for entitlement to service 
connection for bilateral hearing loss and tinnitus, he 
testified during his Board hearing that he was subjected to 
acoustic trauma resulting from constant shelling.  See 
Transcript, p. 13.  The Court has held that "the threshold 
for normal hearing is from 0 to 20 dB [decibels], and higher 
threshold levels indicate some degree of hearing loss."  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in 
Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
Veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R.§ 3.303(d) (2009).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

There is no record of complaints, treatment, or diagnosis of 
sensorineural hearing loss in service, and no evidence of 
hearing loss manifest to a compensable degree within one year 
of discharge from service.  During an April 1970 pre-
induction examination, puretone thresholds, in decibels, were 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
N/A
10
LEFT
15
15
15
N/A
10

On separation in March 1972, the Veteran's audiological 
examination yielded puretone thresholds, in decibels, as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
25
LEFT
15
20
15
20
20

As such, although the Veteran's service treatment records do 
not reveal a hearing loss disability in accordance with 
C.F.R. § 3.385, there is evidence that the Veteran's 
sensorineural hearing may have worsened during his period of 
active service.  See Hensley.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

As such, the Veteran's claims for entitlement to service 
connection for sensorineural hearing loss and tinnitus must 
be remanded for a VA examination or examinations to determine 
whether any current diagnoses were the result of, or 
otherwise related to, his period of active military service.

Further, with regard to the Veteran's claim for entitlement 
to service connection for PTSD, the record shows diagnoses 
for various psychiatric disabilities, including anxiety and 
depression.  See Letter, November 2003.  While the Veteran's 
record does not contain a current diagnosis of PTSD, he has 
not been provided an examination for any other currently-
diagnosed psychiatric disabilities.  In this regard, the 
Board notes that service treatment records are negative for 
any findings or complaints of a psychiatric disability.  On 
remand, the Veteran should be afforded an examination to 
determine the nature and etiology of any current psychiatric 
disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) [a claim for PTSD should not be limited to only that 
diagnosis but should also consider other mental 
disabilities].

Finally, the Veteran's record contains a statement from the 
Veteran, received October 4, 2006, in which he stated that he 
was in receipt of disability benefits from SSA.  As noted 
above, VA generally has a statutory duty to obtain these 
records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  The Court has held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon; see also Masors.  
As such, SSA records may contain additional, substantive 
evidence with regard to the following claims on appeal:  a 
left wrist disorder (the Veteran has attributed this disorder 
to degenerative joint disease of the neck, see Transcript, p. 
8), degenerative disc disease, CAD, a seizure disorder, PTSD, 
and cerebral vascular disease.  Therefore, with regard to 
these issues, a copy of the SSA Disability Determination and 
all medical records relied upon in the decision regarding the 
Veteran's claim for Social Security disability benefits must 
be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of the 
Disability Determination and all medical 
records relied upon in the decision 
regarding the Veteran's claim for Social 
Security disability benefits.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and etiology of any diagnosed 
hearing loss or tinnitus.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  A rationale for any opinion 
expressed should be provided.  The 
examiner should then provide a rationale 
for any expressed opinion.  The examiner 
should also respond to the following:

(a) Is it at least as likely as 
not that any currently-diagnosed 
sensorineural hearing loss is 
etiologically related to the 
Veteran's period of active 
service?  

(b) ) Is it at least as likely as 
not that any currently-diagnosed 
tinnitus is etiologically related 
to the Veteran's period of active 
service?  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
extent and etiology of any diagnosed 
psychiatric disorder, to include PTSD.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  The examiner should then 
provide a rationale for any expressed 
opinion.  The examiner should also respond 
to the following:

Is it at least as likely as not 
that any currently-diagnosed 
psychiatric disorder is 
etiologically related to the 
Veteran's period of active 
service?  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


